100 N.Y.2d 531 (2003)
CHRIS S. AMO, Respondent,
v.
LITTLE RAPIDS CORPORATION et al., Appellants. (And Two Third-Party Actions.)
Court of Appeals of the State of New York.
Submitted February 24, 2003.
Decided May 13, 2003.
On the Court's own motion, appeal by Potsdam Paper Corporation dismissed, without costs, upon the ground that it *532 is not a party aggrieved (see CPLR 5511), and appeals by Little Rapids Corporation, Laframboise Group, Ltd. and MRL Constructors of New York, Ltd. dismissed, without costs, upon the ground that a CPLR 5601 (d) appeal does not properly lie here. Motion for leave to appeal by Potsdam Paper Corporation dismissed upon the ground that it is not a party aggrieved (see CPLR 5511). Motions for leave to appeal by Little Rapids Corporation, Laframboise Group, Ltd. and MRL Constructors of New York, Ltd. denied.
Judge GRAFFEO taking no part.